Title: Thomas Jefferson to Charles Johnston, 7 September 1813
From: Jefferson, Thomas
To: Johnston, Charles


          Dear Sir Poplar Forest Sep. 7. 13.
          I am really afflicted by the use mr Griffin makes of my bonds, passing them off into the hands of those who are unacquainted with the views under which they were given, and particularly their dates arranged. when I was here last I told mr Griffin this bond could not be paid until the ensuing winter, & desired him not to dispose of it. altho’ no promise was made, he was to take no measure till my present visit to
			 this place,
			 & I have been every day expecting he would call on me. however with these things you ought not to be troubled. it is not in my power to pay the bond now, and the funds out of which it is to
				be
			 paid are now in my barn. they are to be got to Richmond & disposed of to enable me to pay it. I am sorry to be able to give you no better prospects, but any others would be delusive. with this apology to which I am constrained with
				reluctance,
			 accept the assurance of my great esteem & respect
          Th:
            Jefferson
        